17‐1498 
United States v. Huntley 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                            

                            SUMMARY ORDER 
                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 9th day of May, two thousand eighteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                                       Circuit Judges, 
                   KATHERINE B. FORREST, 
                                       District Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,   
                   Appellee, 
 
                   ‐v.‐                                  17‐1498 
 
JOSEPH HUNTLEY,   


*      Judge Katherine B. Forrest, of the United States District Court for the Southern 
District of New York, sitting by designation. 

                                          1
                   Defendant‐Appellant. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                 Philip L. Weinstein, Federal 
                                               Defenders of New York, Inc., New 
                                               York, NY. 
 
FOR APPELLEE:                                  Karl Metzner (Timothy V. Capozzi, 
                                               on the brief), Assistant United States 
                                               Attorneys, for Geoffrey S. Berman, 
                                               United States Attorney for the 
                                               Southern District of New York, New 
                                               York, NY.     
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Sullivan, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 
        
       Defendant‐appellant Joseph Huntley appeals from a May 5, 2017 judgment 
convicting him, following a guilty plea, of being a felon in possession of a firearm, 
in violation of 18 U.S.C. § 922(g)(1), as well as the same court’s judgment revoking 
supervised release.    On appeal, Huntley argues that the government steered his 
firearms offense case to the judge presiding over his supervised release violation, 
which undermined the basic fairness of the proceedings and violated due process 
because that judge had already warned that Huntley would be treated harshly.   
We assume the parties’ familiarity with the underlying facts, the procedural 
history, and the issues presented for review. 
        
       To begin, the appellant lacks standing to appeal an assignment decision by 
the Assignment Committee of the Southern District of New York.    As the 
government explains, the preamble to the Rules for the Division of Business 


                                           2
Among District Judges for the Southern District of New York (“Rules for the 
Division of Business”) states that “[t]hese rules are adopted for the internal 
management of the case load of the court and shall not be deemed to vest any 
rights in litigants or their attorneys . . .”    Id. at 101.     
        
       Even if Huntley had standing to appeal the assignment of his firearms 
offense to Judge Sullivan, the government did not violate any of the Court’s Local 
Rules.    Rather, the government’s July 21, 2016 letter advised the court of the 
overlapping nature of Huntley’s two cases, as is common practice for the 
government.    See e.g., United States v. Borker, No. 10‐CR‐1266 (RJS), No. 
17‐CR‐391 (PGG) (June 22, 2017 letter).    Contrary to Huntley’s assertions, the 
government made clear that the cases were not related for the purposes of Rule 13 
of the Rules for the Division of Business, nor did the Assignment Committee treat 
the cases as such.    The firearms offense case was reassigned to Judge Sullivan for 
efficiency reasons, and done under Rule 14 of the Rules for the Division of 
Business.     
        
       Huntley’s allegation that the perceived unfairness of the proceedings 
violated his due process rights rests on the false premise that the government 
improperly steered the firearms offense to a specific judge.    Huntley deems it 
suspicious that the July 21, 2016 letter was dispatched immediately after Judge 
Sullivan warned Huntley that he would have to face the consequences of 
violating his parole.    But, as noted, such letters constitute a common practice; as 
Huntley’s own brief concedes: “[i]t is common for a sentencing Judge to warn a 
defendant of harsh consequences for any violation of supervised release.”   
Appellant’s Br. at 13.       
        
       Accordingly, the order of the district court is AFFIRMED.       
        
                                           FOR THE COURT: 
                                           CATHERINE O’HAGAN WOLFE, CLERK 




                                         3